Exhibit 10.51
SECOND AMENDED AND RESTATED TAX SHARING AGREEMENT
     The Amended and Restated Tax Sharing Agreement (the “Agreement”), dated as
of January 1, 2006, by and between HLTH Corporation (formerly known as Emdeon
Corporation), a Delaware corporation (“HLTH”), and WebMD Health Corp., a
Delaware corporation (“WebMD”), is hereby amended and restated effective for
taxable years beginning on and after January 1, 2008.
     WHEREAS, HLTH is the common parent corporation of an affiliated group of
corporations (within the meaning of Section 1504(a) of the Internal Revenue Code
of 1986, as amended (the “Code”));
     WHEREAS, WebMD and the WebMD Domestic Subsidiaries (as defined below) are
members of the affiliated group of which HLTH is the common parent corporation;
     WHEREAS, WebMD made an initial public offering (the “Offering”) of its
stock as contemplated by the Form S-1 filed with the Securities and Exchange
Commission on May 12, 2005, as amended;
     WHEREAS, the Offering did not cause WebMD and the WebMD Domestic
Subsidiaries to cease to be members of HLTH’s consolidated group for federal
income tax purposes;
     WHEREAS, HLTH, WebMD and the WebMD Domestic Subsidiaries will continue to
file consolidated federal income tax returns as required by Section 1501 of the
Code (“Consolidated Federal Tax Returns”) and various members of the HLTH Group
(as defined below) will continue to file consolidated, combined or unitary
income tax returns in some states, municipalities and non-U.S. jurisdictions
(“State, Local or Foreign Tax Returns”); and
     WHEREAS, HLTH, WebMD, the WebMD Domestic Subsidiaries and other members of
the HLTH Group desire to agree upon a method for determining the financial
consequences to each party resulting from the filing of a consolidated, combined
or unitary income tax return; and
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, the parties hereby agree as follows:
1. DEFINITIONS.
     (a) For purposes of this Agreement, the terms set forth below shall have
the following meanings.
          (i) “Alternative Minimum Tax” shall mean the tax imposed on
corporations by Section 55 of the Code.
          (ii) “Consolidated Federal Tax Liability” shall mean, with respect to
any taxable year, the Regular Tax and the Alternative Minimum Tax actually paid
by the HLTH Group with respect to such taxable year (without taking into account
any carry-backs of tax attributes from later taxable years).
          (iii) “Federal Tax Liability” of the WebMD Subgroup shall mean, with
respect to any taxable year, an amount equal to the Consolidated Federal Tax
Liability multiplied by a fraction, the numerator of which is the WebMD
Subgroup’s Separate Return Tax Liability, and the denominator is the

1



--------------------------------------------------------------------------------



 



sum of A) the WebMD Subgroup’s Separate Return Tax Liability and B) the HLTH
Subgroup’s Separate Return Tax Liability.
          (iv) “WebMD Domestic Subsidiary” shall mean any WebMD Subsidiary that
would be eligible, from time to time, to join with WebMD in the filing of a
Consolidated Federal Tax Return, with WebMD as the common parent corporation, if
WebMD and such WebMD Subsidiary were not members of the HLTH Group.
          (v) “WebMD Subgroup” shall be comprised of WebMD and the WebMD
Subsidiaries.
          (vi) “WebMD Subsidiary” shall mean any corporation (as determined for
tax purposes) that is controlled, directly or indirectly, by WebMD. For this
purpose, “control” shall mean ownership of 50% or more of the stock or other
equity interests in such corporations in terms of voting power or equity value.
          (vii) “WebMD Tax Package” means all information requested by HLTH, in
a format determined by HLTH, in connection with a Consolidated Federal Tax
Return of the HLTH Group or a State, Local or Foreign Tax Return that includes
any member of the HLTH SubGroup and any member of the WebMD SubGroup. The WebMD
Tax Package shall be prepared on a basis consistent with the past practices of
the HLTH Group, or any relevant group of corporations with respect to any
consolidated, combined or unitary State, Local or Foreign Tax Return.
          (viii) “Regular Tax” shall mean the tax imposed on corporations by
Section 11 of the Code.
          (ix) “Separate Return Tax Liability” of the HLTH Subgroup or WebMD
Subgroup shall mean, with respect to any taxable year, the liability for Regular
Tax and Alternative Minimum Tax for such taxable year, and any interest,
penalties, and other additions to such taxes for such taxable year, computed as
if the HLTH Subgroup or the WebMD Subgroup, as the case may be, was not part of
the HLTH Group for such taxable year, but rather was a separate affiliated group
of corporations filing a Consolidated Federal Tax Return pursuant to
Section 1501 of the Code. Such computation shall be made (A) without regard to
the income, deductions (including net operating loss and capital loss
deductions) and credits in any year of any member of the HLTH Group which is not
a member of the relevant Subgroup, (B) with regard to net operating loss and
capital loss carry-forwards from earlier years (but not carry-backs from later
years except to the extent permitted by Section 2(g)) of the members of the
relevant Subgroup; provided, however that no account shall be taken of any loss
carryforward or other tax attribute of the WebMD Subgroup to the extent the
WebMD Subgroup has previously received payment therefore pursuant to
Section 2(iv) of this Agreement as it existed prior to its amendment pursuant to
this Second Amended and Restated Tax Sharing Agreement, (C) with regard to the
minimum tax credits of the relevant Subgroup, (D) as though the highest rate of
tax specified in Section 11(b) of the Code were the only Regular Tax rate
applicable to the relevant Subgroup and (E) consistent with the past practices
of the HLTH Group; provided, however, that such computation can depart from the
past practices of the HLTH Group in the event of a change in applicable Tax law
or if HLTH is advised by its accountants or counsel that adherence to past
practices would have an adverse effect on the HLTH Group. Transactions between
the WebMD Subgroup and the HLTH Subgroup that are deferred under the Treasury
regulations promulgated pursuant to Section 1502 of the Code shall also be
deferred for purposes of this Agreement.
          (x) “Subgroup” shall mean the WebMD Subgroup or the HLTH Subgroup.
          (xi) “HLTH Group” shall mean HLTH, WebMD, the WebMD Domestic
Subsidiaries

2



--------------------------------------------------------------------------------



 



and any other corporation (as determined for tax purposes) that is controlled,
directly or indirectly, by HLTH. For this purpose, “control” shall mean
ownership of 50% or more of the stock or other equity interests in such
corporation in terms of voting power or equity value.
          (xii) “HLTH Subgroup” shall be comprised of all members of the HLTH
Group other than the members of the WebMD Subgroup.
     (b) For all purposes of this Agreement, unless the context otherwise
requires, the definition of terms not defined herein shall be determined by
reference to applicable law.
2. FEDERAL INCOME TAXES.
     (a) References. All references in this Section 2 to taxes or matters
related to taxes are references to federal income taxes and related federal
income tax matters.
     (b) Tax Sharing. With respect to any taxable year (or portion thereof, if
applicable) of the WebMD Subgroup, WebMD shall pay to HLTH an amount equal to
the WebMD Subgroup’s Federal Tax Liability.
     (c) Estimated Payments. Not later than fifteen days prior to each date on
which an estimated federal income tax installment is due (a “Tax Payment Date”),
HLTH shall determine, and notify WebMD of, (i) the amount of the applicable
required installment of the required annual payment of the HLTH Group under
Section 6655(d) of the Code and (ii) the amount of such required installment
calculated by reference to the estimated Federal Tax Liability of the WebMD
Subgroup (such amount, the “WebMD Subgroup Estimated Payment”). WebMD shall then
pay to HLTH, on or before the date which is three business days prior to such
Tax Payment Date, the WebMD Subgroup Estimated Payment. The WebMD Subgroup
Estimated Payment shall be computed in accordance with the past practices of the
HLTH Group except in the event of a change in applicable Tax law, or if HLTH is
advised by its accountants or counsel that adherence to past practices would
have an adverse effect on the HLTH Group.
     (d) Payment of Taxes at Year-End.
          (i) HLTH shall determine, and notify WebMD of, the WebMD Subgroup
Payment within sixty days following the end of the taxable year for which such
payment is to be made. On or before the date which is three business days prior
to the last date prescribed by law for payment of the Consolidated Federal Tax
Liability of the HLTH Group for such year, WebMD shall pay to HLTH an amount
equal to the excess, if any, of the WebMD Subgroup’s Federal Tax Liability over
the total WebMD Subgroup Estimated Payments made by WebMD with respect to such
taxable year. A similar rule shall apply to the extent the amount of the WebMD
Subgroup’s Federal Tax Liability is adjusted at or prior to the time at which
the Consolidated Federal Tax Return for such year is filed.
          (ii) If the aggregate amount of the WebMD Subgroup Estimated Payments
for a given taxable year is greater than the WebMD Subgroup’s Federal Tax
Liability, HLTH shall promptly remit such excess amount to WebMD. A similar rule
shall apply to the extent the amount of the WebMD Subgroup’s Federal Tax
Liability is adjusted at or prior to the time at which the Consolidated Federal
Tax Return for such year is filed.
          (iii) With respect to any Consolidated Federal Tax Return of the HLTH
Group, except as described in subclause (iv) hereof (A) HLTH shall not reimburse
WebMD for the tax savings attributable to the utilization of any net operating
losses or other tax attributes of the WebMD Subgroup to offset federal income
taxes of the HLTH Subgroup and (B) WebMD shall not reimburse HLTH for the

3



--------------------------------------------------------------------------------



 



tax savings attributable to the utilization of any net operating losses or other
tax attributes of HLTH or any other member of the HLTH Subgroup to offset
federal incomes taxes of the WebMD Subgroup.
          (iv) In any tax year ending on or before December 31, 2007 in which
the HLTH Subgroup has income or gain from the sale of assets (including a
subsidiary) outside the ordinary course of business, extinguishment of debt or
other extraordinary transaction (“Extraordinary Gains”), HLTH will make a
payment to the WebMD Subgroup in an amount equal to 35% of the excess of (A) the
amount of the loss carryforwards of the WebMD Subgroup actually absorbed by the
HLTH Group in the computation of the Consolidated Federal Tax Liability for the
year pursuant to Treas. Reg. Section 1.1502-21, over (B) the amount of the loss
carryforwards of the WebMD Subgroup that would have been absorbed in the
computation of the Consolidated Federal Tax Liability if such Extraordinary
Gains had not been incurred by the HLTH Subgroup. Such payment shall be in full
reimbursement for the tax savings (federal and state) attributable to the excess
amount of loss carryforward of the WebMD Subgroup so utilized as a result of the
Extraordinary Gains. No payment shall be required under this subparagraph
(iv) for tax years beginning on or after January 1, 2008.
     (e) Alternative Minimum Tax. Notwithstanding anything to the contrary set
forth herein, WebMD shall only be required to make a payment to HLTH with
respect to the WebMD Subgroup’s liability for Alternative Minimum Tax (computed
as a Separate Return Tax Liability) for any taxable year if the HLTH Group has
an actual Consolidated Federal Tax Liability in excess of the Separate Return
Tax Liability of the HLTH Subgroup for such taxable year.
     (f) Treatment of Adjustments. If any adjustment (including an adjustment
resulting in a refund of tax) is made after the filing of a Consolidated Federal
Tax Return of the HLTH Group in which income or loss of the WebMD Subgroup is
included, then upon the earlier of the date on which such adjustment is agreed
to by HLTH or becomes final and nonappealable as a matter of law, WebMD shall
pay to HLTH, or HLTH shall pay to WebMD, as the case may be, the difference
between all payments actually made by WebMD under Sections 2(b)-2(e) with
respect to the taxable year covered by such Consolidated Federal Tax Return and
all payments that would have been made by WebMD under Sections 2(b)-2(e) after
taking into account the applicable adjustment, together with any penalties and
interest actually paid or received.
     (g) Treatment of Refunds. If a net operating loss is generated by the WebMD
Subgroup or any member thereof during any period in which it is not a member of
the HLTH Group, WebMD and/or the relevant WebMD Subsidiary shall elect to
relinquish any carry-back period with respect to the HLTH Group to the fullest
extent permitted by applicable law. If a net operating loss, net capital loss,
business credit or other tax attribute generated by the WebMD Subgroup (or any
member thereof) during any period in which it is not a member of the HLTH Group
is carried back to a Consolidated Federal Tax Return of the HLTH Group, and a
tax refund or credit is obtained or otherwise realized, such refund or credit
shall be the property of HLTH and, if received by any member of the WebMD
Subgroup, shall be promptly paid over to HLTH. Any tax refund or credit relating
to the carry-back of a net operating loss, net capital loss, business credit or
other tax attribute of the WebMD Subgroup (or any member thereof) from a period
during which it is a member of the HLTH Group shall be properly allocated
between the HLTH Subgroup and the WebMD Subgroup in accordance with Section 2.
     (h) Preparation of Returns. So long as the HLTH Group elects to file
Consolidated Federal Tax Returns as permitted by Section 1501 of the Code, HLTH
shall prepare and file such Consolidated Federal Tax Returns and any other
returns, documents or statements required to be filed with the Internal Revenue
Service (the “IRS”) with respect to the determination of the Consolidated
Federal Tax Liability of the HLTH Group. Each member of the WebMD Subgroup
appoints HLTH as its agent (as long as such corporation is a member of the HLTH
Group) for purposes of filing such Consolidated Federal Tax

4



--------------------------------------------------------------------------------



 



Returns, making any election or application or taking any action in connection
therewith on behalf of the members of the HLTH Group. Each member of the WebMD
Subgroup consents to the filing of such Consolidated Federal Tax Returns and the
making of such elections and applications and agrees to take, or the taking of,
any action (including the execution of any documents) necessary to permit such
filings, elections or applications to be made.
     (i) Audits and Proceedings. HLTH shall have sole control of any audits or
other proceedings conducted by the IRS or any judicial proceeding, with respect
to the Consolidated Federal Tax Liabilities of the HLTH Group. HLTH shall give
WebMD notice of, and shall consult with WebMD in good faith with respect to, any
issues relating to items of income, gain, loss, deduction, credit or other tax
attribute of any member of the WebMD Subgroup (any such items, “WebMD Subgroup
Return Items”). WebMD may, at its sole expense, participate in such audits or
proceedings solely with respect to WebMD Subgroup Return Items to the extent
that HLTH, in its sole discretion, shall deem appropriate. For the avoidance of
doubt, with respect to an audit or proceeding conducted by the IRS, HLTH shall
have the right, in its sole discretion, to pay any disputed taxes and sue for a
refund in the forum of its choice. The terms of settlement of any issues
relating to such proceeding shall be in the sole discretion of HLTH, and each
member of the WebMD Subgroup hereby appoints HLTH as its agent for the purpose
of proposing and concluding any such settlement.
     (j) Cooperation. WebMD and each WebMD Subsidiary shall cooperate in the
filing of any Consolidated Federal Tax Returns for the HLTH Group by maintaining
such books and records and providing such information as may be necessary or
useful in the filing of such Consolidated Federal Tax Returns and executing any
documents and taking any actions which HLTH or any member of the HLTH Group may
reasonably request in connection therewith. HLTH and each member of the HLTH
Group will provide one another with such information concerning such returns and
the application of this Agreement as HLTH or such member may reasonably request.
Without limiting the generality of the foregoing, WebMD shall deliver to HLTH
the WebMD Tax Package within thirty days after request by HLTH. Each of the HLTH
Subgroup and WebMD Subgroup shall preserve all records relating to taxes for
which the other Subgroup may be liable hereunder until the expiration of the
applicable statute of limitations, and shall make such records available to the
other Subgroup upon such other Subgroup’s prior reasonable request. To the
extent that HLTH prepares and files any tax return of WebMD or any other member
of the WebMD Subgroup that does not include any member of the HLTH Subgroup (a
“WebMD Separate Return”), WebMD and the WebMD Subsidiaries shall provide
cooperation consistent with this Section 2(j) including, without limitation, the
delivery of a WebMD Tax Package relating to the WebMD Separate Return.
     (k) Payment of Tax; Indemnification. HLTH shall pay or discharge, or cause
to be paid or discharged, the Consolidated Federal Tax Liability of the HLTH
Group for each taxable year of the HLTH Group. With respect to each taxable year
of the HLTH Group, (i) HLTH shall defend, indemnify and hold harmless WebMD from
and against the difference between the Consolidated Federal Tax Liability of the
HLTH Group and the WebMD Subgroup’s Federal Tax Liability, and (ii) WebMD shall
defend, indemnify and hold harmless HLTH against the WebMD Subgroup’s Federal
Tax Liability; provided, however, that WebMD shall indemnify and hold harmless
HLTH against any liability resulting from any information included in the WebMD
Tax Package that is not correct and complete in all material respects or the
failure by WebMD to timely furnish HLTH with the WebMD Tax Package (or any
material part thereof). Except as provided in this Agreement, (i) HLTH shall be
responsible for, and shall indemnify and hold harmless WebMD against, any taxes
of any member of the HLTH Subgroup, and (ii) WebMD shall be responsible for, and
shall indemnify and hold harmless HLTH against, any taxes of any member of the
WebMD Subgroup.
3. STATE, LOCAL AND FOREIGN TAXES. If, for any taxable period, any tax based on
or

5



--------------------------------------------------------------------------------



 



measured by gross or net income or gross receipts or any franchise, capital, net
worth or other similar tax imposed by any state, local or foreign government
(collectively, “State, Local or Foreign Taxes”) is determined on a consolidated,
combined or unitary basis by considering all or part of the income, losses,
properties, payrolls, sales or other attributes of a WebMD Subsidiary with those
of HLTH or any other member of the HLTH Subgroup (regardless of whether a State,
Local or Foreign Tax Return is filed on a consolidated, combined or unitary
basis), WebMD shall make payments to HLTH in satisfaction of such State, Local
or Foreign Tax, and HLTH shall make payments to WebMD with respect to such
State, Local or Foreign Tax, according to the same general principles described
above in Sections 2(b) through 2(f). Each of WebMD and HLTH also shall be
subject to the tax refund or credit provisions of Section 2(g), tax return
preparation and filing provisions of Section 2(h), the tax audit provisions of
Section 2(i), the tax cooperation provisions of Section 2(j) and the
indemnification provisions of Section 2(k) with respect to such State, Local or
Foreign Tax in the same manner as if the State, Local or Foreign Tax was a
Consolidated Federal Tax Liability (subject to such adjustments, as reasonably
determined by WedMD, to give effect to differences between applicable State,
Local or Foreign Tax law and federal income tax law).
4. TERM AND OTHER MATTERS.
     (a) Survival. The term of this Agreement shall commence as of the date
hereof, for the taxable year including the date hereof for which a Consolidated
Federal Tax Return for the HLTH Group is filed. Subject to Section 4(b) below,
this Agreement shall terminate with respect to any WebMD Subsidiary as of the
end of the date on which such WebMD Subsidiary ceases to be a member of the HLTH
Group and shall terminate as to all WebMD Subsidiaries in the event the WebMD
Subgroup ceases to be part of the HLTH Group as of the end of the date of such
termination; provided, however, that all rights and obligations arising
hereunder with respect to a taxable period ended at or prior to any cessation or
termination shall survive until the expiration of the statute of limitations for
such taxable period.
     (b) HLTH Distribution of WebMD Stock. Neither HLTH nor WebMD shall
knowingly take or fail to take (or permit any member of its respective Subgroup
to take or fail to take) any action that could reasonably be expected to
preclude HLTH’s ability to undertake (as determined in its sole discretion) a
distribution of all or a portion of HLTH’s WebMD shares to the shareholders of
HLTH in a transaction intended to qualify as a distribution under Section 355 of
the Code (a “WebMD Stock Distribution”); provided that the foregoing restriction
shall not apply to (and HLTH shall have no liability to WebMD for) actions taken
by HLTH that would preclude it from being able to satisfy the active trade or
business requirement of Section 355(a)(1)(C) and (B) of the Code (it being
acknowledged by the parties hereto that as of the date hereof HLTH has disposed
of all of its operating subsidiaries other than the WebMD Subsidiaries and Porex
Corporation and may elect (in its sole discretion) to dispose of Porex
Corporation). In the event HLTH decides to undertake (as determined in its sole
discretion) a WebMD Stock Distribution, HLTH and WebMD acknowledge and agree
that, prior to the consummation of such WebMD Stock Distribution, they shall
execute a new tax sharing agreement setting forth the respective rights,
responsibilities and obligations of the parties with respect to such WebMD Stock
Distribution and any other tax matters (including tax liabilities) of the HLTH
Group for taxable years prior to and including the taxable year in which such
WebMD Stock Distribution is effected. For the avoidance of doubt, such new tax
sharing agreement may contain provisions that substantively differ from those
herein, and shall include (i) customary covenants designed to ensure that
neither HLTH nor WebMD knowingly takes or fails to take (or permits any of its
affiliates to take or fail to take) any action that could reasonably be expected
to preclude the qualification of the WebMD Stock Distribution under Section 355
of the Code, (ii) an allocation of tax liability between HLTH and WebMD in the
event of a determination (within the meaning of Section 1313 of the Code) that
the WebMD Stock Distribution did not qualify under Section 355 of the Code and
(iii) reasonable or customary tax indemnity (and related) provisions relating to
past tax liabilities and attributes of the WebMD Subgroup.

6



--------------------------------------------------------------------------------



 



5. DISPUTE RESOLUTION. In the event that any dispute arises under this
Agreement, HLTH and WebMD agree to negotiate in good faith to resolve such
dispute prior to submitting such dispute to a nationally recognized independent
accounting firm, mutually acceptable to both HLTH and WebMD (the “Independent
Accounting Firm”). Either HLTH or WebMD may at any time deliver a notice to the
other party requesting referral of a dispute to a senior executive of HLTH and a
senior executive of WebMD. Following receipt of such notice each of HLTH and
WebMD shall designate one of its senior executives to negotiate in good faith to
resolve such dispute within 10 days (or such longer period of time as such
officers may agree to in writing). If at the end of such 10-day (or longer if
properly extended) period the designated officers have not fully resolved the
dispute to their mutual satisfaction, either party may thereafter submit such
dispute to the Independent Accounting Firm. The Independent Accounting Firm
shall issue its determination within thirty days of submission of a dispute.
Absent manifest error, the decision of the Independent Accounting Firm shall be
final and binding on the parties. The fees and expenses of the Independent
Accounting Firm shall be shared equally by HLTH and WebMD.
6. SUCCESSORS. This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and permitted assigns. This
Agreement may not be assigned by a party by operation of law or otherwise
without the express written consent of HLTH, in the case of assignment by a
member of the WebMD Subgroup, or WebMD, in the case of assignment by a member of
the HLTH Subgroup (which consent may be granted or withheld by HLTH or WebMD, as
the case may be, in its sole discretion). For the avoidance of doubt, this
agreement shall be binding on and inure to the benefit of any successor, by
merger, acquisition of assets or otherwise, to any of the parties hereto
(including but not limited to any successor of HLTH or any member of the HLTH
Group succeeding to the tax attributes of such party under Section 381 of the
Code), to the same extent as if such successor had been an original party
hereto. If any corporation (other than any member of the HLTH Group as of the
date hereof) becomes a member of the HLTH Group after the date hereof, then
HLTH, if such corporation is a member of the HLTH Subgroup, or WebMD, if such
corporation is a member of the WebMD Subgroup, shall cause such corporation to
sign a joinder agreement and become bound by the terms hereof.
7. SUCCESSOR PROVISIONS. Any reference herein to any provisions of the Code or
Treasury regulations shall be deemed to include any amendments or successor
provisions thereto.
8. AUTHORIZATION, ETC. Each of the parties hereto hereby represents and warrants
that it has the power and authority to execute, deliver and perform this
Agreement, that this Agreement has been duly authorized by all necessary
corporate action on the part of such party, that this Agreement constitutes a
legal, valid and binding obligation of such party and that the execution,
delivery and performance of this Agreement by such party does not contravene or
conflict with any provision of law or of its charter or bylaws or any agreement,
instrument or order binding on such party.
9. SECTION CAPTIONS. Section captions used in this Agreement are for convenience
and reference only and shall not affect the construction of this Agreement.
10. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CON-STRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO LAWS
AND PRINCIPLES RELATING TO CONFLICTS OF LAW.
11. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.
12. WAIVERS AND AMENDMENTS. This Agreement shall not be waived, amended or
otherwise modified except in writing, duly executed by all of the parties
hereto.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Amended and
Restated Tax Sharing Agreement to be executed by a duly authorized officer
effective as of January 1, 2008.

            HLTH CORPORATION
      By:   /s/ Lewis H. Leicher         Name:   Lewis H. Leicher       
Title:   Senior Vice President     

     
 
  WEBMD HEALTH CORP.
 
  DE HOLDCO, INC.
 
  WEBMD, LLC
 
  BABYDATA.COM, INC.
 
  DEMAND MANAGEMENT, INC.
 
  ENDEAVOR TECHNOLOGIES, INC.
 
  HEALTH DECISIONS, INC.
 
  HEALTHEON/WEBMD CABLE CORPORATION
 
  HEALTHEON/WEBMD INTERNET CORPORATION
 
  HEALTHSHARE TECHNOLOGY, INC.
 
  HW JAPAN, INC.
 
  MEDICINENET, INC.
 
  WEBMD PROFESSIONAL SERVICES LLC
 
  ONHEALTH NETWORK COMPANY
 
  OW CORP.
 
  PHYSICIANS TELEPHONE DIRECTORY, INC.
 
  RXLIST, INC.
 
  TELEMEDICS, INC.
 
  THE ORNISH HEALTH PROGRAM, INC.
 
  WEBMD DOMAIN CORP.
 
  WEBMD HEALTH SERVICES GROUP, INC.
 
  MEDSITE LLC
 
  SUMMEX CORPORATION
 
  SUBIMO LLC
 
  MEDSCAPE LLC
 
  CONCEPTIS LLC
 
  MEDSITECME LLC
 
  EMEDICINE.COM LLC
 
  RX LIST LLC
 
  HEALTH DECISIONS INTERNATIONAL LLC
 
  WEBMD INTERNATIONAL, INC.

                  By:        /s/ Douglas W. Wamsley         Name:   Douglas W.
Wamsley        Title:   Executive Vice President     

8